15‐1890‐cv 
Doe v. Hagenbeck 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                        
                               August Term 2015 
 
               (Argued: June 16, 2016           Decided: August 30, 2017) 
                                              
                                    No. 15‐1890‐cv 
                                              
                       –––––––––––––––––––––––––––––––––––– 
                                              
                                      JANE DOE, 
                                              
                                   Plaintiff‐Appellee, 
                                              
                                           ‐v.‐ 
                                              
                         LT. GEN. FRANKLIN LEE HAGENBECK, 
                             BRIG. GEN. WILLIAM E. RAPP, 
                                              
                                Defendants‐Appellants,   
                                              
                             UNITED STATES OF AMERICA, 
                                              
                                      Defendant. 
                                              
                       –––––––––––––––––––––––––––––––––––– 
 
Before:     WESLEY, LIVINGSTON, and CHIN, Circuit Judges. 
 
      Appeal from an April 13, 2015 order of the United States District Court for 
the Southern District of New York (Hellerstein, J.), granting in part and denying 
in part Defendants’ motion to dismiss.    Plaintiff‐Appellee Jane Doe — a former 
West  Point  cadet  who  alleges  that  she  was  sexually  assaulted  by  another 
cadet — brought  a  Bivens  action  against  two  superior  officers  at  West  Point, 

                                           1 
Defendants‐Appellants  Lieutenant  General  Franklin  Lee  Hagenbeck  and 
Brigadier  General  William  E.  Rapp,  in  their  personal  capacities,  for  alleged 
violation  of  her  Fifth  Amendment  right  to  equal  protection.    Because 
adjudicating Doe’s claim would require judicial interference into a wide range of 
military functions (including the training, supervision, discipline, education, and 
command  of  service  personnel  at  West  Point),  triggering  the  incident‐to‐service 
rule,  we  conclude  that  there  is  no  Bivens  remedy  available  in  this  context.   
Accordingly,  the  order  of  the  district  court  is  REVERSED,  and  the  case  is 
REMANDED with instructions to dismiss. 
 
       JUDGE CHIN dissents in a separate opinion. 
 
FOR PLAINTIFF‐APPELLEE:                 REBECCA  OJSERKIS,  JONAS  WANG,  Erin 
                                        Baldwin,  Kathryn  Wynbrandt,  Bethany  Li, 
                                        Michael  J.  Wishnie,  Veteran  Legal  Services 
                                        Clinic,  Jerome  M.  Frank  Legal  Services 
                                        Organization,  Yale  Law  School,  New 
                                        Haven, CT, for Jane Doe. 
 
FOR DEFENDANTS‐APPELLANTS:              CHRISTOPHER  CONNOLLY,  Benjamin  H. 
                                        Torrance,       Assistant      United     States 
                                        Attorneys, New York, NY, for Joon H. Kim, 
                                        Acting  United  States  Attorney  for  the 
                                        Southern District  of  New  York,  for  Lt.  Gen. 
                                        Franklin  Lee  Hagenbeck  and  Brig.  Gen. 
                                        William E. Rapp. 
 
AMICI CURIAE:                           Caitlin J. Halligan, Joel M. Cohen, Casey K. 
                                        Lee,  Kathryn  M.  Cherry,  Gibson,  Dunn  & 
                                        Crutcher  LLP,  New  York,  NY,  for  Amici 
                                        Curiae  Federal  Courts  and  Constitutional 
                                        Law Professors, in support of Jane Doe. 
 
                                        Paul  W.  Hughes,  Travis  Crum,  Mayer 
                                        Brown  LLP,  Washington,  D.C.,  for  Amici 




                                           2 
                                           Curiae University Administrators, in support 
                                           of Jane Doe. 
 
                                           Penelope  A.  Preovolos,  Ben  Patterson, 
                                           Morrison  &  Foerster  LLP,  San  Francisco, 
                                           CA,  for  Amici  Curiae  Former  Military 
                                           Officers, in support of Jane Doe. 
 
                                           John  D.  Niles,  James  Anglin  Flynn, 
                                           Covington  &  Burling  LLP,  Washington, 
                                           D.C.,  for  Amici  Curiae  National  Veterans 
                                           Legal  Services  Program,  Protect  Our 
                                           Defenders,  Service  Women’s  Action 
                                           Network, in support of Jane Doe. 
 
                                           Sandra  S.  Park,  Steven  Watt,  Lenora  M. 
                                           Lapidus,  American  Civil  Liberties  Union 
                                           Foundation,  New  York,  NY,  for  Amici 
                                           Curiae  American  Civil  Liberties  Union, 
                                           American  Association  of  University 
                                           Women, Human Rights and Gender Justice 
                                           Clinic  at  the  City  University  of  New  York 
                                           School  of  Law,  Human  Rights  Watch, 
                                           National  Alliance  to  End  Sexual  Violence, 
                                           National  Center  on  Domestic  and  Sexual 
                                           Violence,  National  Women’s  Law  Center, 
                                           in support of Jane Doe. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Jane Doe is a former United States Military Academy (“West Point”) cadet 

who  alleges  that  during  her  second  year  at  West  Point,  she  was  sexually 

assaulted  by  a  fellow  cadet.    She  filed  this  lawsuit  not  against  the  cadet,  but 




                                              3 
against  two  superior  officers,  Lieutenant  General  Franklin  Lee  Hagenbeck  and 

Brigadier  General  William  E.  Rapp,  in  their  personal  capacities.    Lieutenant 

General Hagenbeck was Superintendent of West Point from approximately July 

2006 to July 2010, and in that role he chaired the Sexual Assault Review Board, 

which is the “primary means of oversight” of the sexual assault prevention and 

response program at West Point.    Joint App’x 12.    Brigadier General Rapp was 

Commandant of Cadets at West Point from 2009 to 2011 and was in charge of the 

administration and training of cadets.    Doe alleges, in substance, that Lieutenant 

General  Hagenbeck  and  Brigadier  General  Rapp  “perpetrat[ed]  a  sexually 

aggressive  culture”  at  West  Point  that  “discriminated  against  female  cadets,” 

“put female cadets at risk of violent harm,” and resulted, inter alia, in her sexual 

assault.    Id. at 29.     

        In  2013,  Doe  filed  suit  against  the  United  States,  Lieutenant  General 

Hagenbeck, and Brigadier General Rapp.    She pleaded four causes of action, but 

the  district  court  dismissed  all  but  one:  a  claim  against  Lieutenant  General 

Hagenbeck  and  Brigadier  General  Rapp  brought  pursuant  to  Bivens  v.  Six 

Unknown Named Agents of Federal Bureau of Narcotics,  403  U.S.  388  (1971),  on  the 

basis of their alleged violation of equal  protection  rights  protected  by  the  Fifth 




                                           4 
Amendment.    For the reasons stated below, we conclude that the district court 

erred  in  permitting  this  Bivens  claim  to  proceed.    We  therefore  REVERSE  the 

order of the district court as to this claim and REMAND the case to the district 

court with instructions to dismiss it.   

                                        BACKGROUND 

                                    I.    Factual Allegations1 

        Doe,  who  graduated  from  high  school  in  2008,  received  an  offer  of 

admission to West Point during her senior year, which she accepted.    As a West 

Point  cadet,  Doe  was  a  member  of  the  Army.    10  U.S.C.  §  3075(b)(2).    The 

expectation  upon  enrollment  was  that,  following  her  military  training  and 

education at West Point — which, together with room and board, Doe received 

without charge — she would serve at least five years of active duty.    The West 

Point  curriculum,  as  Doe  alleges  in  her  Amended  Complaint,  “is  designed  to 

train  ‘officer‐leaders  of  character  to  serve  the  Army  and  the  Nation.’”    Joint 

App’x 13. 




        1   The factual background presented here is derived from the allegations in Doe’s 
Amended Complaint, which we accept as true and view in the light most favorable to 
her  in  reviewing  the  district  court’s  decision  on  the  motion  to  dismiss.    See  Starr  Int’l 
Co. v. Fed. Reserve Bank, 742 F.3d 37, 40 (2d Cir. 2014). 


                                                   5 
       Upon arrival at West Point, Doe, who was one of about 200 women among 

the  approximately  1,300  cadets  in  her  class,  alleges  that  she  encountered  what 

she describes as a “male” and “misogynistic culture.”    Id. at 14, 15.    Cadets, for 

example, sang sexually explicit and offensive chants while marching on campus, 

“in  view  and  earshot  of  faculty  and  administrators.”    Id.  at  16.    Doe  contends 

that  she  “observed  her  cadet  classmates  making  misogynistic  and  sexually 

aggressive comments on a regular basis,” while “[t]he West Point administration 

frequently ignored and sometimes condoned these comments.”    Id. at 15.    Doe 

does  not  allege  that  Lieutenant  General  Hagenbeck  or  Brigadier  General  Rapp 

engaged  in  any  such  conduct,  but  she  does  contend  that  they  “created”  the 

culture  there,  which  “marginalized”  Doe  and  other  female  cadets  and  “caused 

them  to  be  subjected  to  routine  harassment,  [to]  suffer  emotional  distress  and 

other  harms,  and  [to]  be  pressured  to  conform  to  male  norms.”    Id.    Doe  also 

maintains  that  West  Point’s  training  on  sexual  assault  and  harassment  was 

inadequate “and did little to combat the overwhelmingly misogynistic culture of 

the school.”    Id. at 17. 

       In the early morning of May 9, 2010, during her second year at West Point, 

Doe  alleges  that  she  was  raped  by  a  fellow  cadet  with  whom  she  had  gone 




                                             6 
walking  after  hours.    In  particular,  Doe  asserts  that  after  taking  a  prescribed 

sedative as she was preparing for bed, she agreed at about 1:00 a.m. to leave her 

dormitory with this cadet (identified by Doe in her Amended Complaint only as 

“Mr.  Smith”  (“Smith”))  in  violation  of  West  Point  rules.    Doe  alleges  that  she 

accepted  only  a  few  sips  of  alcohol  from  Smith  but  that,  as  a  result  of  the 

combined effects of the sedative and the alcohol, she “began to lose awareness of 

her  surroundings  and  consciousness  of  what  she  was  doing.”    Id.  at  22.    Doe 

contends  that  Smith  “was  aware  that  [she]  had  lost  consciousness  and  took 

advantage,” attacking her and having “forcible, non‐consensual intercourse with 

her.”    Id.    She  also  maintains  that  she  does  not  remember  the  details  of  the 

attack.       

        Doe sought care from West Point’s cadet health clinic the next day, which 

provided  her  with  emergency  contraception  and,  on  a  subsequent  visit  on  or 

about  May  11,  tested  her  for  sexually‐transmitted  diseases.    Although  the 

treating nurse allegedly informed Doe that she had signs of vaginal tearing, and 

the medical record indicates Doe reported that she “was sexually assaulted by a 

friend,”  Doe  states  that  the  clinic  “did  not  perform  any  forensic  collection  or 

preservation  of  evidence  of  the  sexual  assault.”    Id.  at  23.    During  a  regular 




                                             7 
appointment with her psychiatrist that day (a psychiatrist Doe began consulting, 

she  alleges,  because  of  the  significant  stress  she  suffered  due  to  West  Point’s 

oppressive  atmosphere),  Doe  reported  “nonconsensual  sexual  relations  with  a 

friend,”  and  was  referred  to  West  Point’s  Sexual  Assault  Response  Counselor, 

Major Maria Burger.    Id.     

       Doe  met  only  once  with  Major  Burger.    During  that  meeting,  the  major 

explained  to  Doe  that  she  could  file  either  an  “unrestricted”  or  a  “restricted” 

report  about  the  incident.    Id.    An  unrestricted  report  would  have  included 

both  Doe’s  and  her  alleged  assailant’s  names  and  would  have  been  given  to 

commanders  for  potential  disciplinary  action.    A  restricted  report  would 

preserve  their  anonymity,  but  would  not  result  in  a  referral.    Doe  filed  a 

restricted  report.    She  alleges  in  her  Amended  Complaint  that  she  feared 

reputational  harm  or  even  retaliation  from  other  cadets  if  she  filed  an 

unrestricted  report.    She  also  worried  that  she  would  be  punished  for  having 

been  out  after  hours  and  for  consuming  alcohol  with  her  alleged  assailant,  and 

that an unrestricted report would damage her career prospects because “[i]t was 

common knowledge among the cadets that successful women in the military did 

not report incidents of sexual assault.”    Id.     




                                             8 
       Doe contends that in the aftermath of the sexual assault, her anxiety grew 

intolerable.    Doe informed West Point that she would resign, and on August 13, 

2010,  she  was  honorably  discharged.    Doe  thereafter  enrolled  in  a  civilian 

college from which she earned a degree.     

                                  II.    Procedural History 

       On April 26, 2013, Doe filed a complaint in the United States District Court 

for the Southern District of New York (Hellerstein, J.).2    On September 4, 2013, 

she  filed  an  Amended  Complaint.    Therein,  Doe  pleaded  four  independent 

causes  of  action:  (1)  a  Bivens claim  based  on  an  alleged  Fifth  Amendment  due 


       2 A redacted version of the Complaint was docketed, and an unredacted version 
was  filed  under  seal.    The  district  court  ordered  the  parties  to  show  cause  why  the 
Complaint should remain under seal, and Doe then filed a motion to seal the case.    At 
a  hearing,  the  district  court  granted  the  motion  in  part,  and  denied  it  in  part.    It 
granted Doe permission to proceed under a pseudonym, and it also ruled that she could 
continue to redact from public filings the name of “Mr. Smith,” the man she alleged had 
assaulted her.    The district court decided that the names of the individual defendants 
and  the  facts  and  circumstances  of  the  alleged  assault,  however,  should  be  disclosed.   
No  challenge  has  been  presented  on  appeal  to  this  manner  of  proceeding  and  we  are 
without the benefit of briefing on the question.    We assume, arguendo, that the district 
court did not abuse its discretion in determining to proceed in this manner and do not 
address the matter further.    But see, e.g., Doe v. Public Citizen, 749 F.3d 246, 275 (4th Cir. 
2014) (holding that the district court’s sealing order “violated the public’s right of access 
under the First Amendment and that the [district] court abused its discretion in allowing 
Company Doe to proceed under a pseudonym”); Sealed Plaintiff v. Sealed Defendant, 537 
F.3d 185, 189 (2d Cir. 2008) (indicating that “‘[t]he people have a right to know who is 
using their courts,’” and describing “the relevant inquiry as a balancing test that weighs 
the  plaintiff’s  need  for  anonymity  against  countervailing  interests  in  full  disclosure” 
(quoting Doe v. Blue Cross & Blue Shield United, 112 F.3d 869, 872 (7th Cir. 1997))). 


                                                9 
process  violation  against  Lieutenant  General  Hagenbeck  and  Brigadier  General 

Rapp;  (2)  a  Bivens  claim premised  on  an  alleged  Fifth  Amendment  equal 

protection  violation against  Lieutenant  General  Hagenbeck  and  Brigadier 

General  Rapp;  (3)  a  claim  for  breach  of  the  covenant  of  good  faith  and  fair 

dealing under 28 U.S.C. § 1346(a)(2) (the “Little Tucker Act”) against the United 

States;  and  (4)  a  Federal  Tort  Claims  Act  (“FTCA”),  28  U.S.C.  §§  1346(b),  2671–

2680,  claim  against  the  United  States  alleging  negligent  supervision,  negligent 

training,  negligence,  negligent  infliction  of  emotional  distress,  and  abuse  of 

process.     

       On September 20, 2013, defendants filed a motion to dismiss the Amended 

Complaint, which Doe opposed.    On April 13, 2015, the district court issued an 

opinion  and  order  granting  in  part  and  denying  in  part  defendants’  motion.   

The  district  court  granted  defendants’  motion  as  to  the  two  claims  against  the 

United  States:  the  Little  Tucker  Act  claim  and  the  FTCA  claim.    The  district 

court also dismissed Doe’s Bivens claim asserting a violation of her due process 

rights.    These claims are not at issue in this interlocutory appeal.     

       The  district  court  denied  the  motion  to  dismiss  as  to  the  Bivens  claim  in 

which  Doe  asserted  that  Lieutenant  General  Hagenbeck  and  Brigadier  General 




                                             10 
Rapp violated her equal protection rights.    The district court acknowledged that 

a Bivens remedy is not available “when ‘special factors counselling hesitation’ are 

present,” Chappell v. Wallace, 462 U.S. 296, 298 (1983) (quoting Bivens, 403 U.S. at 

396).    It  recognized  that  absent  Congressional  authorization  for  a  money 

damages claim, “[t]he need to insulate the military’s disciplinary structure from 

judicial  inquiry”  constitutes  a  special  factor.    Doe  v.  Hagenbeck,  98  F.  Supp.  3d 

672, 684 (S.D.N.Y. 2015).    Further, the court acknowledged the Supreme Court’s 

instruction,  in  United  States  v.  Stanley,  that  in  the  military  context,  the  special 

factors  requiring  abstention  “extend  [even]  beyond  the  situation  in  which  an 

officer‐subordinate relationship exists, and require abstention in the inferring of 

Bivens actions as extensive as the exception to the FTCA” established in Feres v. 

United  States,  340  U.S.  135  (1950),  Stanley,  483  U.S.  669,  683–84  (1987).    In  the 

district  court’s  view,  however,  “the  primary  reason  for  exercising  judicial 

restraint with cases concerning the military is ‘the need to preserve the military 

disciplinary  structure  and  prevent  judicial  involvement  in  sensitive  military 

matters.’”    Doe, 98 F. Supp. 3d at 688 (quoting Wake v. United States, 89 F.3d 53, 

57 (2d Cir. 1996)).    The district court concluded that Doe’s claim, at least at the 

motion to dismiss stage, did not implicate such concerns.   




                                              11 
       Following the district court’s opinion, Lieutenant General Hagenbeck and 

Brigadier  General  Rapp  filed  a  notice  of  interlocutory  appeal  and  moved  for  a 

stay  pending  the  appeal.    In  response,  Doe  argued  that  any  appeal  should  be 

pursued  in  the  Federal  Circuit  instead  of  in  the  Second  Circuit.    The  district 

court granted the stay until August 7, 2015, “and such further period as the U.S. 

Court  of  Appeals  shall  determine.”    Joint  App’x  9.    The  district  court  also 

“note[d]  Plaintiff’s  position  that  any  appeal  should  be  pursued  in  the  Federal 

Circuit[]  instead  of  the  Second  Circuit”  and  “le[ft]  that  determination  for  the 

appellate  courts.”    Id.    A  panel  of  this  Court  thereafter  granted  defendants’ 

motion to stay the proceedings before the district court and denied Doe’s motion 

to transfer venue. 

                                     DISCUSSION 

       Doe’s  equal  protection  claim  is  based  on  the  proposition  that  Lieutenant 

General  Hagenbeck  and  Brigadier  General  Rapp,  her  superior  officers  at  the 

time, “knowingly and intentionally created and enforced a policy and practice” 

at  West  Point  that  “discriminated  against  female  cadets,”  “tolerated  attacks 

against [them] and discouraged reporting,” and promoted a “sexually aggressive 

culture” there that caused Doe to suffer, inter alia, a sexual assault.    Joint App’x 




                                            12 
29.    The  district  court  denied  defendants’  motion  to  dismiss  this  claim, 

concluding  it  should  be  permitted  to  proceed  “unless  it  is  evident  from  the 

complaint,  or  shown  by  an  answer  and  subsequent  proofs,  that  military 

discipline  or  its  command  structure  is  compromised.”    Doe,  98  F.  Supp.  3d  at 

689.    We  review  the  district  court’s  determination  de  novo.    Warney  v.  Monroe 

Cty., 587 F.3d 113, 120 (2d Cir. 2009).             

       In  reviewing  the  denial  of  a  motion  to  dismiss,  we  assume  that  the 

allegations  in  Doe’s  Amended  Complaint  are  true  and  draw  all  reasonable 

inferences from those allegations in her favor.    Starr Int’l Co. v. Fed. Reserve Bank, 

742  F.3d  37,  40  (2d  Cir.  2014).    Assuming  their  truth,  Doe’s  allegations  of 

harassment and abuse are no credit to West Point, an institution founded, as Doe 

alleges, “to train ‘officer‐leaders of character to serve the Army and the Nation.’”   

Joint  App’x  13.    But  this  neither  does  nor  should  end  the  judicial  inquiry  into 

whether Doe’s Bivens claim may proceed.   

       Doe  seeks  to  hold  her  superior  officers  personally  liable  for  money 

damages  in  connection  with  their  decisions  regarding  the  training,  supervision, 

discipline, education, and command of service personnel at West Point, an officer 

training  school  and  military  base.    But  Congress,  “the  constitutionally 




                                               13 
authorized  source  of  authority  over  the  military  system  of  justice,  has  not 

provided  a  damages  remedy”  for  the  constitutional  claim  that  Doe  asserts.   

Chappell, 462 U.S. at 304.    The Supreme Court, citing the “inescapable demands 

of  military  discipline  .  .  .  [that]  cannot  be  taught  on  battlefields,”  id.  at  300,  has 

held,  unanimously,  that  absent  Congressional  authorization,  “it  would  be 

inappropriate  [for  courts]  to  provide  enlisted  military  personnel  a  Bivens‐type 

remedy against their superior officers.”    Id. at 304; see also id. at 305 (holding that 

“enlisted military personnel may not maintain a suit to recover damages from a 

superior  officer  for  alleged  constitutional  violations”).    We  conclude  that 

Chappell  and  its  progeny are dispositive  of  Doe’s  Bivens  claim  and, accordingly, 

that the district court erred in determining that Doe’s Bivens claim may proceed.     

                                                       I 

       We  start  with  Bivens  itself.    In  Bivens,  the  Supreme  Court  permitted  the 

plaintiff,  who  alleged  that  he  had  been  subjected  to  an  unlawful,  warrantless 

search  of  his  home  and  to  an  unlawful  arrest,  to  proceed  with  a  Fourth 

Amendment  damages  claim  against  allegedly  errant  federal  law  enforcement 

agents, despite the fact that Congress had not provided for such a remedy.    403 

U.S. at 389, 395–97.    Although the Bivens Court permitted this damages claim to 




                                                 14 
proceed,  it  signaled,  as  the  Court  has  repeatedly  cautioned  since,  that  “such  a 

remedy  will  not  be  available  when  ‘special  factors  counselling  hesitation’  are 

present.”3    Chappell, 462 U.S. at 298 (quoting Bivens, 403 U.S. at 396).    The Court 

has  since  made  clear  that  it  is  “reluctant  to  extend  Bivens  liability  ‘to  any  new 

context or new category of defendants.’”    Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) 

(quoting Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001)).    In the forty‐six years 

since Bivens was decided, the Supreme Court has extended the precedent’s reach 

only  twice, 4   and  it  has  otherwise  consistently  declined  to  broaden  Bivens  to 

permit  new  claims.5    See Ziglar v. Abbasi,  137  S. Ct.  1843,  1857  (2017)  (observing 



          The  Court  has  in  recent  years  prescribed  a  two‐step  process  for  determining 
        3

whether a Bivens remedy is available in which we consider, first, whether an alternative 
remedial scheme exists.    See Wilkie v. Robbins, 551 U.S. 537, 550 (2007).    In Stanley, the 
Court  suggested  that  traditional  forms  of  redress,  “designed  to  halt  or  prevent”  a 
constitutional  violation  “rather  than  [for]  the  award  of  money  damages,”  might 
sometimes  be  available  in  the  military  context.    483  U.S.  at  683.    We  nonetheless 
assume  arguendo  that  there  is  no  alternative  remedy  here  and  address  our  analysis  to 
the Supreme Court’s admonition that “even in the absence of an alternative,” Wilkie, 551 
U.S. at 550, courts must pay “particular heed” to “special factors counselling hesitation 
before authorizing a new kind of federal litigation,” id. (quoting Bush v. Lucas, 462 U.S. 
367,  378  (1983));  see  also  Stanley,  483  U.S.  at  683  (noting  that  availability  of  alternative 
remedy is “irrelevant” to special factors analysis). 
          See Carlson v. Green, 446 U.S. 14, 18–23 (1980) (finding an implied private cause 
        4

of action for a prisoner’s Eighth Amendment claim); Davis v. Passman, 442 U.S. 228, 230–
34  (1979)  (finding  an  implied  private  cause  of  action  for  a  congressional  employee’s 
employment discrimination claim under the Fifth Amendment). 
         See  Minneci v. Pollard, 565 U.S. 118, 124–25 (2012) (collecting cases); see also, e.g., 
        5

Malesko, 534 U.S. at 70–73 (no Bivens action for prisoner’s Eighth Amendment‐based suit 

                                                   15 
that  “the  Court  has  made  clear  that  expanding  the  Bivens  remedy  is  now  a 

‘disfavored’  judicial  activity,”  and  collecting  cases  in  which  the  Supreme  Court 

has refused to do so (quoting Iqbal, 556 U.S. at 675)).    Indeed, noting that “it is a 

significant  step  under  separation‐of‐powers  principles  for  a  court  to  determine 

that  it  has  the  authority,”  in  effect,  “to  create  and  enforce  a  cause  of  action  for 

[money] damages against federal officials,” the Court only recently observed that 

“it is possible that the analysis in the Court’s three Bivens cases might have been 

different if they were decided today.”    Id. at 1856. 

       The Supreme Court’s separation‐of‐powers concern with implied causes of 

action under the Constitution, present in all cases in which plaintiffs have sought 

to extend Bivens’s reach, is particularly acute in the military context.    In Chappell, 

the  Supreme  Court  held  that  special  factors  counselled  against  permitting  the 

plaintiffs — enlisted  Navy  sailors  who  alleged  that  superior  officers  had 

discriminated  against  them  on  the  basis  of  race — to  maintain  Bivens  money 

damage claims.    462 U.S. at 297, 304.    Referencing the “centuries of experience” 

reflected  in  the  military’s  “hierarchical  structure  of  discipline  and  obedience  to 


against  a  private  corporation  that  managed  a  federal  prison);  Schweiker v. Chilicky,  487 
U.S.  412,  414,  425–27  (1988)  (no  Bivens action  for  claim  by  recipients  of  Social  Security 
disability benefits that benefits had been denied in violation of the Fifth Amendment); 
Bush,  462  U.S.  at  386–90  (no  Bivens  action  for  claim  that  federal  employer  demoted 
federal employee in violation of the First Amendment).   

                                                 16 
command,”  a  structure  “wholly  different  from  civilian  patterns,”  id.  at  300,  the 

Court concluded that civilian courts, not responsible for the lives of soldiers and 

“ill‐equipped to determine the impact upon discipline” of their intrusions, id. at 

305 (quoting Earl Warren, The Bill of Rights and the Military, 37 N.Y.U. L. Rev. 181, 

187  (1962)),  must  “hesitate  long”  before  entertaining  suits  which  ask  courts  to 

“tamper  with  the  established  relationship  between  enlisted  military  personnel 

and  their  superior  officers,”  id.  at  300.    Congress,  the  Court  unanimously  said, 

has “plenary control over rights, duties, and responsibilities in the framework of 

the  [m]ilitary  [e]stablishment,  including  regulations,  procedures  and  remedies 

related  to  military  discipline.”    Id.  at  301.    In  the  absence  of  Congressional 

action, the Court concluded, “enlisted military personnel may not maintain a suit 

to recover damages from a superior officer for alleged constitutional violations.”   

Id. at 305.         

        The Supreme Court was, if anything, even more emphatic in Stanley.    The 

Court ruled there that the plaintiff — a former soldier alleging that the Army had 

secretly given him doses of LSD to study the drug’s effects — could not maintain 

a Bivens action, even though at least some of the defendants in the case were not 

Stanley’s  superior  military  officers  (thus  not  directly  implicating  Chappell’s 




                                            17 
chain‐of‐command concerns) and “may well have been civilian personnel.”    483 

U.S.  at  679;  see  id.  at  671,  680–84.    Citing  by  way  of  analogy  to  its  decision  in 

Feres,  which  established  that  “the  Government  is  not  liable  under  the  Federal 

Tort Claims Act for injuries to servicemen where the injuries arise out of or are in 

the  course  of  activity  incident  to  service,”  340  U.S.  at  146,  the  Stanley  Court 

explained  that  there  is  no  “reason  why  [its]  judgment  in  the  Bivens  context 

should be any less protective of military concerns than it has been with respect to 

FTCA  suits,  where  [it]  adopted  [the]  ‘incident  to  service’  rule,”  483  U.S.  at  681.   

The  Court  thus  concluded — in  sweeping  language — that  in  the  military 

context, even where no “officer‐subordinate relationship exists,” the reach of the 

special  factors  counselling  “abstention  in  the  inferring  of  Bivens  actions”  is  “as 

extensive  as  the  exception  to  the  FTCA  established  by  Feres.”    Id.  at  683–84.   

Accordingly,  pursuant  to  the  incident‐to‐service  rule,  “no  Bivens  remedy  is 

available for injuries that ‘arise out of or are in the course of activity incident to 

service.’”    Id. at 684 (quoting Feres, 340 U.S. at 146). 

                               




                                               18 
                                                II 

       This Supreme Court precedent frames our inquiry and leads ineluctably to 

the conclusion that Doe cannot maintain her Bivens claim.    Doe was a member 

of  the  military  at  the  time  the  events  giving  rise  to  her  claim  occurred,  and  the 

claim  concerns  superior  officers.    Further,  her  claim  calls  into  question  “basic 

choices  about  the  discipline,  supervision,  and  control”  of  service  personnel  and 

would  “require[  ]  the  civilian  court  to  second‐guess  military  decisions,”  thus 

triggering the incident‐to‐service rule.6    United States v. Shearer, 473 U.S. 52, 57–

58  (1985)  (noting  that  allegations  “go[ing]  directly  to  the  ‘management’  of  the 

military”  that  “might  impair  essential  military  discipline”  lie  at  the  “core”  of 

rule’s concerns).    In such circumstances, her Bivens claim must be dismissed.     

       At  the  start,  by  statute,  a  West  Point  cadet  is  a  member  of  the  military.   

“The  Regular  Army  is  [a]  component  of  the  Army”  and  “includes . . .  cadets  of 

       6  Given  that  the  Chappell  Court  squarely  held  that  “military  personnel  may  not 
maintain  a  suit  to  recover  damages  from  a  superior  officer  for  alleged  constitutional 
violations”  (although  the  question  presented  in  that  case  concerned  violations  “in  the 
course of military service”), 462 U.S. at 297, 305, and the Stanley Court only broadened 
Chappell’s  holding,  see  483  U.S.  at  683  (explaining  that  Chappell’s  reasoning  “extend[s] 
beyond the situation in which an officer‐subordinate relationship exists”), resolution of 
this case may not require an incident‐to‐service inquiry at all.    Nonetheless, consistent 
with the approach of our sister circuits, see Klay v. Panetta, 758 F.3d 369, 374 (D.C. Cir. 
2014);  Cioca  v.  Rumsfeld,  720  F.3d  505,  512–14  (4th  Cir.  2013),  we  apply  the 
incident‐to‐service  rule  here  and  reach  the  same  result  we  would  have  reached  under 
Chappell alone.   


                                                19 
the United States Military Academy,” 10 U.S.C. § 3075, who swear an oath to “at 

all times obey the legal orders of [their] superior officers, and the Uniform Code 

of  Military  Justice,”  id.  §  4346(d).    For  this  reason,  in  the  context  of  the  FTCA, 

courts citing Feres have reliably applied the doctrine of intramilitary immunity to 

bar  suits  brought  by  service  academy  cadets  whenever  such  suits  implicate  the 

incident‐to‐service rule.    See, e.g., Miller v. United States, 42 F.3d 297, 301, 308 (5th 

Cir. 1995); Collins v. United States, 642 F.2d 217, 218 (7th Cir. 1981).    This Circuit, 

moreover,  has  recognized  that  the  rule  also  applies  in  the  context  of  suits 

brought  by  students  who  are  part  of  the  Reserve  Officer  Training  Corps  at 

nonmilitary schools.    See Wake, 89 F.3d at 55, 58–59, 62.     

       Next,  Doe’s  alleged  injuries  clearly  are  covered  by  the  Supreme  Court’s 

holding in Stanley that “no Bivens remedy is available for injuries that ‘arise out 

of or are in the course of activity incident to service.’”    483 U.S. at 684 (quoting 

Feres,  340  U.S.  at  146).    As  the  Supreme  Court  recognized  in  Shearer  when 

applying  the  incident‐to‐service  rule,  when  a  claim  on  its  face  “requires  the 

civilian court to second‐guess military decisions,” and when the complaint, fairly 

read,  calls  into  question  “the  ‘management’  of  the  military” — that  is,  “basic 

choices about the discipline, supervision, and control” of service personnel — we 




                                               20 
are  “at  the  core”  of  the  rule’s  concerns.    473  U.S.  at  57–58.    In  such 

circumstances, we do not inquire into “the extent to which particular suits would 

call  into  question  military  discipline  and  decisionmaking.”    Stanley,  483 U.S.  at 

682.    Instead,  such  cases  “require  abstention,”  id.  at  683,  so  as  to  avoid 

interference with “the necessarily unique structure of the military establishment” 

and  to  defer  to  the  Framers  who,  “well  aware  of  the  differences  between 

[military] and civilian life” and cognizant of the issues that might in future arise, 

granted “plenary authority to Congress . . . ‘[t]o make Rules for the Government 

and  Regulation  of  the  land  and  naval  Forces,’”  Chappell,  462  U.S.  at  300–01 

(emphasis added) (quoting U.S. Const. art. 1, § 8, cl. 14).               

       Here, in considering whether Doe’s injuries occurred “incident to service,” 

we  examine  the  specific  factual  allegations  that  underlie  her  equal  protection 

claim.7    See  Klay  v.  Panetta,  758  F.3d  369,  375  (D.C.  Cir.  2014)  (noting  that  the 


       7   We have suggested that in some circumstances — for instance, where an issue 
exists for FTCA purposes as to whether a given automobile accident occurred “within a 
distinctly military sphere of activity,” see Wake, 89 F.3d at 58 — the incident‐to‐service 
inquiry may require the analysis of potentially relevant factors, such as the relationship 
of the activity at issue to membership in the service or the location of the conduct giving 
rise to the tort claim.    Id.    No such close analysis is necessary here, however, given the 
clear relationship between Doe’s Bivens claim and management and discipline at West 
Point.    In  any  event,  we  note  that  the  balance  of  the  relevant  factors  we  identified  in 
Wake  are  clearly  present  here.    Doe  was  a  member  of  the  Army;  her  tuition‐free 
presence at West Point (and access to the facilities therein) was a benefit conferred as a 
result  of  that  membership;  and  her  constitutional  claim  arises  from  her  treatment  at 

                                                  21 
incident‐to‐service rule bars Bivens claims when litigating “the plaintiff’s theory 

of  the  case”  would,  in  effect,  “require  military  leaders  to  defend  their 

professional  management  choices”).    The  allegations  in  Doe’s  Amended 

Complaint do not merely invite, but require a most wide‐ranging inquiry into the 

commands  of  Lieutenant  General  Hagenbeck  and  Brigadier  General  Rapp.   

Specifically, as they relate to these defendants’ conduct, Doe’s allegations center 

on  the  implementation  and  supervision  of  allegedly  inadequate  and  harmful 

training  and  education  programs  relating  to  sexual  assault  and  harassment;  on 

the  alleged  failure  to  provide  properly  both  for  the  report  and  investigation  of 

sexual  assault  claims,  and  for  the  support  of  cadets  who  are  assaulted;  on  the 

alleged  lack  of  sufficient  numbers  of  female  faculty  and  administrators  at  West 

Point  and  on  the  failure  to  recruit  female  cadets;  on  the  allegedly  inadequate 

punishment  meted  out  not  only  to  perpetrators  of  sexual  violence  but  also  to 

those  who  engage  in  misogynistic  chants,  slurs  and  comments;  and,  most 

broadly, on the assertedly culpable tolerance of a hostile culture toward women 

at  West  Point.    Adjudicating  such  a  money  damages  claim  would  require  a 

West  Point,  where  she  resided  and  was  training  to  become  an  officer.    See  id.  at  57 
(identifying  “status  as  a  member  of  the  military,”  “the  location  of  the  conduct  giving 
rise  to  the  underlying  tort  claim,”  and  “whether  the  service  member  was  taking 
advantage of a privilege or enjoying a benefit conferred as a result of military service” 
as among relevant factors).   


                                                22 
civilian  court  to  engage  in  searching  fact‐finding  about  Lieutenant  General 

Hagenbeck  and  Brigadier  General  Rapp’s  “basic  choices  about  the  discipline, 

supervision, and control” of the cadets that they were responsible for training as 

future officers.    Shearer, 473 U.S. at 58.    In such circumstances, we conclude that 

Chappell and Stanley squarely foreclose Doe’s Bivens claim.     

       This conclusion, we note, is consistent with the recent decisions of at least 

two  other  circuits.    The  D.C.  Circuit  rejected  as  “patently  deficient”  a  Bivens 

claim pressed by current and former sailors and Marines who alleged they were 

the  victims  of  sexual  assault  or  harassment  resulting  from  a  military  culture 

attributable  to  their  superiors:  “If  adjudicating  the  case  would  require  military 

leaders  to  defend  their  professional  management  choices  —  ‘to  convince  a 

civilian  court  of  the  wisdom  of  a  wide  range  of  military  and  disciplinary 

decisions’ — then the claim is barred by the ‘incident to service’ test.”    Klay, 758 

F.3d at 370, 375 (citation omitted) (quoting Shearer, 473 U.S. at 58).    The Fourth 

Circuit,  addressing  a  similar  claim,  was  equally  clear:  “Bivens  suits  are  never 

permitted  for  constitutional  violations  arising  from  military  service,  no  matter 

how  severe  the  injury  or  how  egregious  the  rights  infringement.”    Cioca  v. 

Rumsfeld, 720 F.3d 505, 512 (4th Cir. 2013) (quoting Erwin Chemerinsky, Federal 




                                            23 
Jurisdiction 621–22 (5th ed. 2007)).    This result, the Fourth Circuit said, implies 

no  tolerance  for  the  misconduct  alleged  in  a  plaintiff’s  pleading,  but  rather 

reflects “the judicial deference to Congress and the Executive Branch in matters 

of  military  oversight  required  by  the  Constitution  and  our  fidelity  to  the 

Supreme Court’s consistent refusal to create new implied causes of action in this 

context.”    Id. at 518; see also id. at 514 (noting that “the Chappell, Stanley, Feres and 

Shearer precedents mandate that courts not permit a Bivens action that challenges 

military decisionmaking”).     

       Doe argues, relying principally on United States v. Virginia (VMI), 518 U.S. 

515 (1996), that the failure to afford her a Bivens claim against Lieutenant General 

Hagenbeck  and  Brigadier  General  Rapp  “contradict[s]  VMI,”  Doe’s  Br.  at  15, 

specifically  the  Supreme  Court’s  merits  determination  therein  that  the  State  of 

Virginia  could  not  preclude  women  from  attending  the  Virginia  Military 

Institute,  a  public  college  that  styles  itself  as  providing  a  military  education.8   

VMI, 518 U.S. at 519.    But this argument misses the point.    Lieutenant General 


       8      The Institute is not affiliated with the U.S. armed forces, nor are its students, by 
virtue of their enrollment there, members of the United States military.    Cf. id. at 520–
22 (describing the Institute as a state military college both financially supported by, and 
subject  to  control  by,  the  Virginia  General  Assembly,  and  noting  that  it  differs  from 
federal  service  academies  because  it  prepares  students  for  both  military  and  civilian 
life).     


                                               24 
Hagenbeck and Brigadier General Rapp do not seek dismissal based on the scope 

of  equal  protection  guarantees  —  a  subject  to  which  VMI  could  be  pertinent.   

Instead,  they  invoke  binding  Supreme  Court  precedent  standing  for  the 

proposition  that  whatever  the  scope  of  the  particular  constitutional  rights  at 

issue,  the  remedy  of  money  damages  is  unavailable  to  members  of  the  armed 

services  for  violations  of  those  rights  where  Congress  has  not  acted  and  the 

incident‐to‐service rule is satisfied. 

      Chappell  itself  involved  an  equal  protection  claim  by  African  American 

enlisted personnel who alleged that their superior officers “failed to assign them 

desirable duties, threatened them, gave them low performance evaluations, and 

imposed penalties of unusual severity,” all on account of their race.    462 U.S. at 

297; see Wallace v. Chappell, 661 F.2d 729, 730 (9th Cir. 1981).    Despite the gravity 

of these allegations, and with no disparagement of the right at stake, the Court, 

noting that Congress “has established a comprehensive internal system of justice 

to regulate military life” and “has not provided a damages remedy for claims by 

military  personnel  that  constitutional  rights  have  been  violated  by  superior 

officers,” determined that a Bivens remedy was unavailable.    Id. at 302–04.    As 

the  Court  unanimously  recognized,  “[j]udges  are  not  given  the  task  of  running 




                                          25 
the  Army.    The  responsibility  for  setting  up  channels  through  which  .  .  . 

grievances  can  be  considered  and  fairly  settled  rests  upon  the  Congress  and 

upon  the  President  of  the  United  States  and  his  subordinates.”    Id.  at  301 

(second  alteration  in  original)  (quoting  Orloff  v.  Willoughby,  345  U.S.  83,  93–94 

(1953)).    VMI  is  simply  not  germane  to  the  remedial  inquiry  mandated  by 

Chappell, Stanley, and other Bivens cases. 

       Doe  next  contends,  and  the  dissent  agrees,  that  pursuant  to  this  Court’s 

decision in Taber v. Maine, 67 F.3d 1029 (2d Cir. 1995), her injuries did not arise 

incident  to  military  service.    This  is  also  incorrect.    Taber  involved  an  FTCA 

claim  brought  by  an  off‐duty  Navy  Seabee  who  was  injured  in  an  automobile 

accident  by  another  off‐duty  Navy  serviceman.    Id.  at  1032.    This  Court 

concluded  in  Taber  that  the  question  whether  Feres  barred  the  plaintiff’s  FTCA 

claim  turned,  in  the  circumstances  of  that  case,  on  whether  a  person  in  Taber’s 

position would be entitled to workers’ compensation benefits on the theory that 

when  injured  he  was  engaged  in  activities  that  “fell  within  the  scope  of  [his] 

military  employment.”    Id.  at  1050.    Whatever  Taber’s  significance  to  this 

Circuit’s  FTCA  case  law,  the  Taber  panel  had  no  occasion  to  address  either 

Chappell or Stanley, or the scope of “abstention in the inferring of Bivens actions” 




                                            26 
more generally.9    Stanley, 483 U.S. at 683.    Moreover, even in the FTCA context, 

Taber  itself  noted,  citing  Supreme  Court  precedent,  that  the  incident‐to‐service 

rule  (regardless  of  workers’  compensation  considerations)  is  properly  invoked 

when adjudicating the claim of a service member would require “‘commanding 

officers . . . to stand prepared to convince a civilian court of the wisdom of a wide 

range of military and disciplinary decisions.’”    67 F.3d at 1049 (quoting Shearer, 

473 U.S. at 58).    This is precisely the problem with Doe’s claim here.     

       Doe attempts to avoid this conclusion by arguing that her damages claim 

“does not interfere with military discipline or management . . . because she only 

questions school management” — the decisions of Lieutenant General Hagenbeck 

and Brigadier General Rapp “made in their roles as school administrators — not 



       9  As  a  matter  of  this  Circuit’s  FTCA  precedent,  moreover,  it  is  noteworthy  that 
only  some  nine  months  after  the  amended  decision  in  Taber,  this  Court  in  Wake 
suggested  that  to  the  extent  the  appellant  there  argued  that  Taber  had  created  a  new 
“scope of employment” test for determining the applicability of the Feres doctrine, Taber 
could  not  be  read  to  alter  the  reach  of  Feres,  which  was  then  and  remains  binding 
precedent.    89  F.3d  at  61.    This  Circuit  has  not  relied  on  Taber’s  holding  in  the 
intervening twenty‐plus years, and at least one other circuit has declined to employ its 
approach.    See Skees v. United States, 107 F.3d 421, 425 n.3 (6th Cir. 1997) (declining to 
adopt  Taber).    In  such  circumstances,  Taber  is  a  thin  reed,  indeed,  to  support  the 
dissent’s position that we may properly entertain a Bivens claim here, despite the broad 
inquiry  that  Doe’s  allegations  demand  into  the  discipline,  supervision,  and  control  of 
cadets at West Point, on the theory that Doe, when allegedly assaulted while out after 
hours,  was  not  “‘engaged  in  activities  that  fell  within  the  scope  of  [her]  military 
employment,’” Dissenting Op. at 21 (citing Taber, 67 F.3d at 1050).           


                                                27 
as  military  officials.”    Doe’s  Br.  at  36.    The  dissent,  too,  takes  this  tack. 10 

Observing,  dismissively,  that  West  Point  serves  a  military  purpose  “to  some 

extent,”  Dissenting  Op.  at  23  (emphasis  added),  the  dissent  claims  that  the 

“incident  to  service”  rule  does  not  apply  because  at  the  time  that  Doe  was 

allegedly assaulted, she was “out for an evening walk on a college campus,” id. 

at 22, and because, more broadly, Doe while at West Point was not a soldier on 

the  battlefield,  but  a  student  attending  college.    Id.  at  22–23.    “West  Point 

functions  principally  as  a  school,”  the  dissent  urges,  and  “Doe  was  primarily  a 

student.”    Id. at 24.     

       With  respect,  this  analysis  is  both  contrary  to  the  case  law  and 

unsupported  by  the factual  allegations  in  Doe’s  Amended  Complaint.    As  Doe 



        10     The  dissent  in  addition  urges  that  defendants  allegedly  violated  military 
regulations in connection with Doe’s tenure at West Point and that “[j]udicial review of 
.  .  .  allegations  that  the  individual  defendants  failed  to  follow  mandatory  military  .  .  . 
regulations  would  not  unduly  interfere”  with  the  military’s  proper  operation.   
Dissenting Op. at 27.    Suffice it to say that the dissent cites no case law supporting the 
proposition that the availability of a Bivens damages suit turns on this contingency, and 
unsurprisingly,  since  such  an  approach  would  be  inconsistent  with  courts’  traditional 
reluctance  “to  intrude  upon  the  authority  of  the  Executive  in  military  and  national 
security  affairs’  unless  ‘Congress  specifically  has  provided  otherwise.’”    Ziglar,  137 
S. Ct. at 1861 (quoting Dep’t of Navy v. Egan, 484 U.S. 518, 530 (1988)); see also id. at 1858 
(citing  Chappell  and  Stanley  in  suggesting  that  Congress’s  exercise  of  regulatory 
authority  “in  a  guarded  way”  constitutes  a  special  factor  counselling  against 
recognition of  a Bivens claim  on  the ground that it is “less likely  that  Congress would 
want the Judiciary to interfere”).     


                                                  28 
has  acknowledged,  the  United  States  Military  Academy  at  West  Point  has  a 

single,  unitary  mission:  to  “train  ‘officer‐leaders  of  character  to  serve  the  Army 

and the Nation.’”    Joint App’x 13.    Its cadets swear an oath to “at all times obey 

the  legal  orders  of  .  .  .  superior  officers,  and  the  Uniform  Code  of  Military 

Justice,”  10  U.S.C.  §  4346(d)  (emphasis  added),  and  are  subject  to  military 

discipline  pursuant  to  the  Code,  id.  §  802(a)(2).    Cadets  are  divided  into 

companies,  each  commanded  by  an  Army  officer,  “for  the  purpose  of  military 

instruction,”  id.  § 4349(a),  and  are  “trained  in  the  duties  of  members  of  the 

Army,” id. § 4349(e), and even paid as members of the Army, 37 U.S.C. § 203(c).   

Doe’s contention that this Court might disaggregate those aspects of cadets’ lives 

that concern “education” from those involving their training to be future officers 

— a contention entirely unsupported by allegations in the Amended Complaint 

—  is  thus  fanciful,  at  best,  because  academic  and  military  pursuits  are 

inextricably intertwined at the United States Military Academy, which exists for 

“the  instruction  and  preparation  for  military  service”  of  Army  members.11    10 

U.S.C. § 4331(a). 



       11   Moreover,  even  assuming  such  disaggregation  could  be  done,  it  is  directly 
contrary to Stanley’s admonition against inquiring whether “particular suits,” examined 
case  by  case,  “would  call  into  question  military  discipline  and  decisionmaking.”  483 
U.S.  at  682–83.    Such  inquiries,  the  Stanley  Court  concluded,  “raising  the  prospect  of 

                                                29 
       As  Chappell  recognized,  “[t]he  inescapable  demands  of  military  discipline 

and  obedience  to  orders  cannot  be  taught  on  battlefields,”  and  “conduct  in 

combat  inevitably  reflects  the  training  that  precedes  combat.”    462  U.S.  at  300. 

Doe was not “a soldier on a battlefield” at the time of the events challenged here, 

as the dissent points out.    Dissenting Op. at 23.    This observation, however, is 

beside the point.    As a member of the Army, Doe was training at West Point to 

lead battlefield soldiers.    Adjudicating the claim she brings against her superior 

officers,  moreover,  which  charges  them  with  “creat[ing]  a  dangerous  and 

sexually  hostile  environment,”  Joint  App’x  28,  and  challenges  matters  ranging 

from  the  alleged  “underrepresentation  of  women  in  the  school  administration” 

and  among  the  cadet  classes,  id.  at  14,  to  the  alleged  tolerance  of  “sexually 

aggressive language and conduct by faculty, officials and male cadets,” id. at 28, 

would require a civilian court to examine a host of military decisions regarding 

aspects of West Point’s culture, as well as the supervision of West Point cadets, 

their  training  and  education,  and  their  discipline  by  superior  officers.    Doe’s 

claim  thus  “strikes  at  the  core”  of  the  concerns  implicated  by  the 

incident‐to‐service  rule:  that  civilian  courts  are  ill‐equipped  “to  second‐guess 


compelled depositions and trial testimony by military officers concerning the details of 
their military commands,” would themselves “disrupt the military regime.”    Id.   


                                            30 
military  decisions”  regarding  “basic  choices  about  the  discipline,  supervision, 

and control” of service members, Shearer, 473 U.S. at 57–58, that doing so could 

impair  “military  discipline  and  effectiveness”  in  unintended  and  unforeseen 

ways,  id.  at  59,  and  that  the  “explicit  constitutional  authorization  for  Congress 

‘[t]o  make  Rules  for  the  Government  and  Regulation  of  the  land  and  naval 

Forces,’”  counsels  hesitation  as  to  the  wisdom  of  money  damages  litigation, 

where  Congress  has  not  authorized  it,  Stanley,  483  U.S.  at  681–82  (quoting  U.S. 

Const. art. I, § 8, cl. 14).       

        In sum, West Point is part of the Department of the Army.    Its cadets are 

service  members.    Lieutenant  General  Hagenbeck  was  the  commanding  officer 

of  a  military  base  during  his  time  at  West  Point,  and  Brigadier  General  Rapp 

commanded the cadets.    The future officers who study and train at West Point, 

like the enlisted men and women they are trained to command, may not invoke 

Bivens  to  recover  damages  for  injuries  that  “arise  out  of  or  are  in  the  course  of 

activity  incident  to  service.”    Stanley,  483  U.S.  at  684.    Doe’s  Bivens  claim 

against her superior officers, implicating Army training, supervision, discipline, 

education,  and  command,  triggers  the  incident‐to‐service  rule  and  cannot 

proceed.       




                                              31 
                                    CONCLUSION 

      We  note,  as  did  the  D.C.  Circuit,  that  Congress  “has  been  ‘no  idle 

bystander to th[e] debate’ about sexual assault in the military.”    Klay, 758 F.3d at 

376 (alteration in original) (quoting Lebron v. Rumsfeld, 670 F.3d 540, 551 (4th Cir. 

2012)).    In reversing the district court’s determination as to the viability of Doe’s 

Bivens  claim,  we  do  not  discount  the  seriousness  of  her  allegations,  nor  their 

potential significance to West Point’s administration.    As the Supreme Court has 

made clear, however, it is for Congress to determine whether affording a money 

damages  remedy  is  appropriate  for  a  claim  of  the  sort  that  Doe  asserts.    We 

therefore join the D.C. Circuit and the Fourth Circuit in concluding that no Bivens 

remedy is available here.    We accordingly need not reach the question whether 

Lieutenant  General  Hagenbeck  and  Brigadier  General  Rapp  are  entitled  to 

qualified immunity. 

      For the foregoing reasons, we REVERSE the order of the district court, and 

REMAND  to  the  district  court  with  instructions  to  dismiss  Doe’s  equal 

protection claim. 




                                           32 
                                          


DENNY CHIN, Circuit Judge: 

            I respectfully dissent.   

            Assuming, as we must at this juncture of the case, that the 

allegations of the amended complaint are true, plaintiff‐appellee Jane Doe was 

subjected to pervasive and serious sexual harassment, including rape, at the 

United States Military Academy at West Point (ʺWest Pointʺ).  The harassment 

resulted from practices and policies that the individual defendants permitted to 

proliferate and, indeed, implemented or encouraged, depriving Doe of an equal 

education because of her gender.  The amended complaint alleges that the 

individual defendants created, promoted, and tolerated a misogynistic culture, 

including by, for example, setting separate curriculum requirements for women 

and men (self‐defense for first‐year female cadets and boxing for first‐year male 

cadets), requiring sexually transmitted disease testing for female but not male 

cadets, warning female cadets that it was their burden to spurn sexual advances 

from male cadets while openly speaking to male cadets about sexual exploits and 

encouraging them to take advantage of any opportunity to have sex, imposing 

inadequate punishment for offenders, and permitting sexually explicit, violent, 
and degrading group chants during team building exercises, with verses such as 

the following:  

               I wish that all the ladies / were bricks in a pile / and I 
               was a mason/ Iʹd lay them all in style. . . . 
                
               I wish that all the ladies / were holes in the road / and I 
               was a dump truck / Iʹd fill ʹem with my load. . . . 
                  
               I wish that all the ladies / were statues of Venus / and I 
               was a sculptor / Iʹd break ʹem with my penis. 
 
Appʹx 15.   

               If West Point were a private college receiving federal funding or 

another public educational institution and allegations such as these were proven, 

there clearly would be a violation of Doeʹs rights and she could seek recourse for 

her injuries.  The Government argues, however, that the individual defendants 

are immune from suit because they are military officers.  And while it 

acknowledges that ʺ[s]exual assault in the military and at service academies 

cannot be tolerated,ʺ it argues that Doe is a service member and that ʺservice 

members may not sue their superiors for injuries that arise incident to military 

service,ʺ Appellantsʹ Br. at 2, relying on the concept of intramilitary immunity as 

set forth in Feres v. United States, 340 U.S. 135 (1950), and its progeny.  The 

majority accepts the argument. 



                                            2
             I do not agree that the Feres doctrine applies, for in my view Doeʹs 

injuries did not arise ʺincident to military service.ʺ  When she was subjected to a 

pattern of discrimination, and when she was raped, she was not in military 

combat or acting as a soldier or performing military service.  Rather, she was 

simply a student, and her injuries were incident only to her status as a student.  

When she was raped, she was taking a walk on a college campus with another 

student, someone she thought was a friend.  The actions and decisions she now 

challenges had nothing to do with military discipline and command; instead, she 

seeks recourse for injuries caused by purported failures on the part of school 

administrators acting in an academic capacity overseeing a learning environment 

for students. 

             While West Point is indeed a military facility, it is quintessentially 

an educational institution.  As its website proclaims, it is ʺone of the nationʹs top‐

ranked colleges,ʺ and it provides its ʺstudents with a top‐notch education.ʺ1  In 

my view, the Feres doctrine does not bar Doeʹs equal protection claims.  For these 

      1      Letter from Col. Deborah J. McDonald, West Point Director of 
Admissions, to High School Seniors, http://www.usma.edu/admissions/
Shared%20Documents/COL‐web‐letter.pdf; see also United States Military Academy, 
http://www.westpoint.edu/ (last visited Aug. 29, 2017) (ʺThe Academy provides a 
superb four‐year education, which focuses on the leader development of cadets in the 
academic, military, and physical domains, all underwritten by adherence to a code of 
honor.ʺ). 


                                          3
and other reasons discussed below, I would affirm the district courtʹs decision 

denying the individual defendantsʹ motion to dismiss the equal protection claim.  

Accordingly, I dissent. 

                                             I. 

              As alleged in the amended complaint, the facts are summarized as 

follows: 

              Doe is a former cadet who resigned from West Point in 2010 after 

completing two years.  She grew up in a military family and graduated near the 

top of her class in high school.  At West Point she ʺthrived academically, 

participated in extracurricular activities, and ranked high in her class.ʺ  Appʹx 14.  

Because she left West Point before the start of her third year, she never assumed 

active status and had no obligation to enlist as a soldier.  See 32 C.F.R. § 

217.6(f)(6)(ii)(A).2  Her obligations to the military did not vest, and she was not 

contractually required to repay the cost of her education. 




       2       ʺFourth and Third Classmen (First and Second Years).  A fourth or third 
classman disenrolled will retain their MSO [Military Service obligation] in accordance 
with 10 U.S.C. chapter 47 and DoD Instruction 1304.25 but have no active duty service 
obligation (ADSO).ʺ  32 C.F.R. § 217.6(f)(6)(ii)(A) (emphasis added).  See also 32 C.F.R. § 
217.4(d) (ʺCadets and midshipmen disenrolling or those disenrolled after the beginning of 
the third academic year from a Service academy normally will be called to active duty in 
enlisted status, if fit for service.ʺ) (emphasis added). 


                                             4
              West Point has an enrollment of approximately 4,600 cadets and a 

faculty of some 600 individuals, of whom three‐quarters are military personnel 

and one‐quarter are civilian employees.  Cadets live on‐campus in dormitories all 

four years and eat in dining halls.  The curriculum ʺis designed to train ʹofficer‐

leaders of character to serve the Army and the Nation,ʹʺ Appʹx 3, and thirty‐six 

majors are offered, including Politics, Art, Philosophy and Literature, 

Engineering, History, Physics and Sociology.3  West Point is accredited by the 

Middle States Commission on Higher Education, the accreditation unit for the 

Middle States Association of Colleges and Schools.4  Cadets may participate in 

numerous extracurricular activities, including athletics, honor societies, academic 

competitions, and musical groups.  West Point fields athletic teams in twenty‐

four NCAA Division I sports and twenty‐one club sports.  Upon graduation, 

West Point cadets earn a Bachelor of Science degree and become commissioned 

as second lieutenants in the U.S. Army. 


        
       3    West Point Curriculum, http://www.usma.edu/curriculum/SitePages/
Home.aspx. 
       4       The Middle States Commission on Higher Education conducts 
accreditation activities for institutions of higher education in states in the mid‐Atlantic 
region, including New York.  Middle States Commission on Higher Education, 
http://www.msche.org/ (last visited Aug. 29, 2017).  West Point is one of many 
institutions accredited by the organization.  See Institution Directory, Middle States 
Commission on Higher Education, http://www.msche.org/institutions_directory.asp 
(last visited Aug. 29, 2017). 


                                              5
            Approximately 200 of the 1,300 cadets in Doeʹs entering class were 

women.  Doe was often the only woman in a squad of approximately ten cadets.  

During her time at West Point, she was subjected to pervasive sexual harassment 

and a culture of sexual violence.  Her classmates regularly made misogynistic 

and sexually aggressive comments, which were frequently ignored and 

sometimes condoned by West Point administrators.  During team‐building 

exercises, cadets would march and sing ʺsexual, misogynistic chants,ʺ such as the 

one quoted above, in view and earshot of faculty and administrators.  Appʹx 16.  

Male cadets often used derogatory terms to describe women and frequently 

made contemptuous comments about the physical appearance of women.  West 

Point officials ignored or endorsed these comments, and openly joked with male 

cadets about sexual exploits.  Male faculty members routinely expressed 

sympathy with male cadets over the lack of opportunities to have sex, and 

suggested that they seize any chance they could to do so. 

            There were other disparities in the treatment of male and female 

cadets.  West Point officials required mandatory annual sexually transmitted 

disease (ʺSTDʺ) testing for female cadets, but not male cadets, explaining that 

STDs were more harmful to women than to men and therefore it was the 




                                         6
responsibility of women to prevent the spread of these diseases.  In the Physical 

Education program in the first year at West Point, male cadets were required to 

take boxing while female cadets were required to take self‐defense. 

            While West Point provided training for the prevention of sexual 

assault and harassment, the training was inadequate.  West Point officials 

provided only limited training on the concepts of respect and consent, while 

sending the message to female cadets that it was ʺa womanʹs responsibilityʺ to 

prevent sexual assault and that ʺit was their job to say ʹno,ʹ when faced with 

inevitable advances from their male colleagues.ʺ  Appʹx 18.  West Point officials 

failed to punish cadets who perpetrated sexual assaults and created an 

environment in which male cadets understood that they could sexually assault 

female colleagues with ʺnear impunity,ʺ while female cadets understood ʺthat 

they risked their own reputations and military careersʺ by reporting sexual 

assaults against them.  Appʹx 18.  The vast majority of faculty members and 

administrators were male. 

             A 2010 Department of Defense (ʺDoDʺ) survey found that fifty‐one 

percent of female cadets and nine percent of male cadets reported that they had 




                                         7
experienced sexual harassment at West Point.5  The survey found that more than 

nine percent of the female cadets at West Point experienced unwanted sexual 

contact in 2010, and some eighty‐six percent of these women did not report the 

incident.6  Of the female cadets who did not report unwanted sexual contact, 

seventy‐one percent feared ʺpeople gossiping about themʺ and seventy percent 

ʺfelt uncomfortableʺ making a report.7  In 2011, DoD found that West Point was 

only ʺpartially in complianceʺ with sexual harassment and assault policies, and 

that West Pointʹs prevention training was ʺdeficient,ʺ did not meet the minimum 

standard of annual training for cadets, lacked an institutionalized comprehensive 

sexual assault prevention and response curriculum, and failed to comply with 

DoD directives intended to reduce rape and sexual assault.8 


       5     See Paul J. Cook & Rachel N. Lipari, Defense Manpower Data Center, 2010 
Service Academy Gender Relations Survey, at iv‐v (2010), http://www.sapr.mil/public/ 
docs/research/FINAL_SAGR_2010_Overview_Report.pdf.   
       6        Id. at iv‐v.  
       7       Id. at v.  Underreporting of sexual violence on college campuses is a 
significant issue.  See Laura L. Dunn, Addressing Sexual Violence in Higher Education: 
Ensuring Compliance with the Clery Act, Title IX and VAWA, 15 Geo. J. Gender & L. 563, 
566 (2014). 
       8       The statistics at West Point are representative of a large‐scale epidemic of 
sexual assault and harassment of women on college campuses around the country.  A 
2006 study concluded that ʺ[o]ne in five women is sexually assaulted while in college.ʺ  
See White House Task Force To Protect Students from Sexual Assault, Not Alone: The 
First Report of the White House Task Force to Protect Students from Sexual Assault 6 (2014), 
https://www.justice.gov/ovw/page/file/905942/download.  A 2015 survey of 27 U.S. 


                                              8
              Defendants‐appellants Lieutenant General Franklin Lee Hagenbeck, 

the Superintendent of West Point from July 2006 to July 2010, and Brigadier 

General William E. Rapp, Commander of Cadets at West Point from 2009 to 2011, 

were responsible for administering the sexual assault prevention and response 

program and the training of cadets on campus during the relevant time period.  

According to the amended complaint, however, instead of implementing 

programs and policies to educate and protect students, defendants created, 

promulgated, implemented, and administered the policies, practices, and 

customs at issue.  The 2009‐2010 DoD Annual Report on Sexual Harassment and 

Violence at Military Service Academies found that trends of unwanted sexual 

contact experienced by female cadets increased during the time Hagenbeck and 

Rapp were, respectively, Superintendent and Commander of Cadets. 

              On May 8, 2010, around 1 a.m., a male cadet stopped by Doeʹs 

dormitory room and invited her for a walk.  It was after curfew, and Doe had 

earlier taken a sedative prescribed to help her sleep because she had been 



universities by the Association of American Universities found that approximately one‐
third of female undergraduates reported experiencing non‐consensual sexual contact at 
least once.  David Cantor et al., Westat, Report on the Association of American Universities 
Campus Climate Survey on Sexual Assault and Sexual Misconduct, at xi (2015), 
http://www.aau.edu/uploadedFiles/AAU_Publications/AAU_Reports/
Sexual_Assault_Campus_Survey/AAU_Campus_Climate_Survey_12_14_15.pdf. 


                                              9
suffering from anxiety and stress.  Nonetheless, she agreed to go with him.  They 

eventually walked into an administrative building and the male cadet began 

drinking alcohol, offering Doe a few sips.  She took them, and then lost 

consciousness as the alcohol mixed with her medication.  The male cadet then 

took advantage, attacking Doe and having ʺforcible, non‐consensual intercourse 

with her,ʺ on the concrete floor of a boiler room.  Appʹx 22.  She woke up in her 

own bed a few hours later, with dirt on her clothes and hair, bruises on her lower 

back, and blood between her legs.  Three days later, when she went for a vaginal 

examination at West Pointʹs health clinic, there were signs of vaginal tearing.  She 

eventually left West Point, enrolling at a four‐year college from which she earned 

a degree. 

             Doe brought this action below against the United States under the 

Federal Tort Claims Act (the ʺFTCAʺ), 28 U.S.C. §§ 1346(b), 2671 et seq., and the 

Little Tucker Act, 28 U.S.C. § 1346(a)(2), as well as against Hagenbeck and Rapp 

in their individual capacities under Bivens v. Six Unknown Named Agents of Federal 

Bureau of Narcotics, 403 U.S. 388 (1971), for due process and equal protection 

violations.  The district court dismissed the claims against the United States as 

well as the due process claim, and permitted Doe to pursue only her equal 




                                         10
protection claim against the individual defendants.  The district court held that 

the Feres doctrine did not bar the equal protection claim and that the individual 

defendants were not entitled to qualified immunity.  Only the district courtʹs 

denial of defendantsʹ motion to dismiss the equal protection claim is before us on 

this interlocutory appeal.9   

                                           II. 

                                 A.    Equal Protection 

             Since 1971, the Supreme Court ʺhas repeatedly recognized that 

neither federal nor state government acts compatibly with the equal protection 

principle when a law or official policy denies to women, simply because they are 

women, full citizenship stature ‐‐ equal opportunity to aspire, achieve, 

participate in and contribute to society based on their individual talents and 

capacities.ʺ  United States v. Virginia, 518 U.S. 515, 532 (1996) (ʺVMIʺ) (citing, inter 

alia, Reed v. Reed, 404 U.S. 71 (1971)).  In VMI, the Court held that Virginiaʹs policy 

of excluding women from enrolling in its historically single‐sex military college 

violated the Equal Protection Clause of the Fourteenth Amendment.  518 U.S. at 

      9        Because the majority holds that Doeʹs equal protection claims are barred 
by the Feres doctrine, it does not reach the Governmentʹs alternative argument that the 
individual defendants are entitled to qualified immunity.  Accordingly, I do not discuss 
the qualified immunity issue, but simply note that I believe the district court correctly 
rejected the defense at the motion‐to‐dismiss stage. 


                                           11
534.  Similarly, in Mississippi University for Women v. Hogan, 458 U.S. 718, 733 

(1982), the Court held that a state universityʹs policy of admitting only women to 

its nursing programs violated the Equal Protection Clause.   

             These principles apply not just to gender discrimination in 

admissions to educational institutions but to the continued treatment of students 

after they have been admitted.  See, e.g., Fitzgerald v. Barnstable Sch. Comm., 555 

U.S. 246, 258 (2009) (holding plaintiffs could pursue claims against school system 

and superintendent for ʺunconstitutional gender discrimination in schoolsʺ 

under § 1983, where defendants purportedly failed to address sexually harassing 

conduct by another student).  Courts have thus recognized equal protection 

claims where gender discrimination created a hostile educational environment.  

See, e.g., Hayut v. State Univ. of New York, 352 F.3d 733, 743‐46 (2d Cir. 2003) 

(allowing § 1983 equal protection claim by student against professor for hostile 

educational environment created by ʺderogatory and sexually‐charged 

commentsʺ).  Moreover, the Supreme Court has recognized a Bivens claim for 

gender discrimination, holding that the Equal Protection Clause of the Fifth 

Amendment confers ʺa federal constitutional right to be free from gender 

discrimination.ʺ  Davis v. Passman, 442 U.S. 228, 235 (1979) (holding that former 




                                          12
congressional staff member could sue U.S. Congressman for damages under 

Fifth Amendment for discriminating against her on basis of sex).  

             Equal protection and other constitutional principles have been 

applied to the military and military institutions.  In Frontiero v. Richardson, the 

Court held that a statutory scheme for housing allowances and spousal medical 

and dental benefits that applied different standards for male and female active 

service members was ʺconstitutionally invalid.ʺ  411 U.S. 677, 688 (1973).  See also 

Fitzgerald, 555 U.S. at 257 (observing that students at ʺmilitary service schools and 

traditionally single‐sex public colleges,ʺ which are exempt from Title IX of 

Educational Amendments of 1972, 20 U.S.C. § 1681(a), could bring § 1983 claims 

for violation of equal protection clause); VMI, 518 U.S. at 535‐36, 547‐54; 

Schlesinger v. Ballard, 419 U.S. 498 (1975) (rejecting, but reaching merits, of claim 

challenging different discharge policies for male and female officers, based on 

then‐existing exclusion of women from combat roles).  In Crawford v. Cushman, 

we observed that ʺa succession of cases in this circuit and others had reiterated 

the proposition that the military is subject to the Bill of Rights and its 

constitutional implications.ʺ  531 F.2d 1114, 1120 (2d Cir. 1976); see also Dibble v. 




                                          13
Fenimore, 339 F.3d 120, 128 (2d Cir. 2003) (ʺWe decline to adopt a categorical rule 

on the justiciability of intramilitary suits.ʺ). 

              The military has itself adopted regulations to address the issue of 

gender discrimination and sexual harassment.  Army regulations 

unambiguously prohibit sexual harassment, and commanders and supervisors 

are obliged to ensure that sexual harassment is not tolerated.10  All military 

academies (including West Point) must comply with regulations promulgated by 

DoD as part of its Sexual Assault Prevention and Response Program.11   

              Hence, Doe was entitled, under the Fifth Amendment and the 

Armyʹs own regulations, to an environment free from gender discrimination and 

sexual harassment.   


       10      See, e.g., U.S. Army Reg. 600‐20, Ch. 7‐3(a) (Mar. 18, 2008) (ʺThe policy of 
the Army is that sexual harassment is unacceptable conduct and will not be tolerated.ʺ); 
id. Ch. 7‐3(b) (ʺThe POSH [Prevention of Sexual Harassment] is the responsibility of 
every Soldier. . . .  Leaders set the standard for Soldiers . . . to follow.ʺ); id. Ch. 7‐2(a) 
(ʺCommanders and supervisors will . . . [e]nsure that assigned personnel . . . are familiar 
with the Army policy on sexual harassment.ʺ); id. Ch. 7‐2(d) (ʺCommanders and 
supervisors will . . . [s]et the standard.ʺ); id. Ch. 7‐4(a) (defining ʺsexual harassmentʺ to 
include physical or verbal conduct); id. Ch. 7‐6(b) (ʺA hostile environment occurs when 
Soldiers or civilians are subjected to offensive, unwanted and unsolicited comments, or 
behaviors of a sexual nature [including] for example, the use of derogatory gender‐
biased terms, comments about body parts, suggestive pictures, explicit jokes, and 
unwanted touching.ʺ).  Army regulations expressly acknowledge that ʺ[s]exual 
harassment is a form of gender discrimination.ʺ  Id. Ch. 7‐4.     
       11   See 32 C.F.R. § 103.5; U.S. Depʹt of Def. Dir. 6495.01 (Jan. 23, 2012), 
https://www.hsdl.org/?abstract&did=761622. 


                                              14
                              B.     The Feres Doctrine 

              In 1950, the Supreme Court held in Feres v. United States that ʺthe 

Government is not liable under the [FTCA] for injuries to servicemen where the 

injuries arise out of or are in the course of activity incident to service.ʺ  340 U.S. at 

146.  Feres involved three cases, brought by or on behalf of servicemen against 

the United States for personal injuries, sustained ʺwhile on active duty and not 

on furlough,ʺ purportedly caused by the ʺnegligence of others in the armed 

forces.ʺ  Id. at 137‐38.  In two of the cases, death resulted.  Id. at 137.  The Court 

held that Congress did not intend to subject the Government to tort claims ʺby a 

member of the armed services.ʺ  Chappell v. Wallace, 462 U.S. 296, 299 (1963) 

(interpreting Feres).   

              The Court later extended the concept of intramilitary immunity to 

Bivens claims.  A Bivens remedy is not available when ʺspecial factors counseling 

hesitationʺ are present.  Bivens, 403 U.S. at 396; see Ziglar v. Abbasi, 137 S. Ct. 1843, 

1857 (2017) (ʺThe Courtʹs precedents now make clear that a Bivens remedy will 

not be available if there are ʹspecial factors counseling hesitation in the absence of 

affirmative action by Congress.ʹʺ (citation omitted)).  In Chappell, the Court 

recognized that ʺthe unique disciplinary structure of the military establishment 




                                           15
and Congressʹ activity in the field constitute ʹspecial factorsʹ which dictate that it 

would be inappropriate to provide enlisted military personnel a Bivens‐type 

remedy against their superior officers.ʺ  Chappell, 462 U.S. at 304; see also United 

States v. Stanley, 483 U.S. 669, 683‐84 (1987) (recognizing that rationales for 

intramilitary immunity as explained in Feres are ʺspecial factorsʺ counseling 

against Bivens relief, and ʺholding that no Bivens remedy is available for injuries 

that ʹarise out of or are in the course of activity incident to serviceʹʺ) (quoting 

Feres, 340 U.S. at 146). 

              At the same time, however, ʺour citizens in uniform may not be 

stripped of basic civil rights simply because they have doffed their civilian 

clothes.ʺ  Earl Warren, The Bill of Rights and the Military, 37 N.Y.U. L. Rev. 181, 188 

(1962) (quoted in Chappell, 462 U.S. at 304).  As the Court noted in Chappell:  ʺThis 

Court has never held, nor do we now hold, that military personnel are barred 

from all redress in civilian courts for constitutional wrongs suffered in the course 

of military service.ʺ  462 U.S. at 304‐05.  Indeed, members of the military have 

been permitted, after Feres, to bring constitutional challenges against the 

Government with respect to matters relating to the military.  See Frontiero, 411 

U.S. at 688; accord Regan v. Starcraft Marine, LLC, 524 F.3d 627, 640‐41 (5th Cir. 




                                           16
2008) (Feres did not bar suit brought by service member ʺengaged in purely 

recreational activityʺ ʺnot related to any tactical or field training,ʺ even where 

recreational facility was provided ʺto improve the morale and welfareʺ of service 

members); Crawford, 531 F.2d at 1125‐27 (holding, where servicewoman was 

discharged from Marines because she was pregnant, that her rights to equal 

protection and due process were violated, and ordering award of damages).  See 

also Schlesinger, 419 U.S. at 508‐10; Parker v. Levy, 417 U.S. 733, 758‐60 (1974) 

(rejecting, but reaching merits of, First Amendment challenge brought by Army 

captain convicted by general court‐martial of violations of Uniform Code of 

Military Justice, and observing that ʺthe members of the military are not 

excluded from the protection granted by the First Amendmentʺ). 

             In cases decided after Feres, the Court has explained the ʺbroad 

rationalesʺ underlying its determination that soldiers may not maintain tort suits 

against the Government or members of the military for injuries arising incident 

to military service.  United States v. Johnson, 481 U.S. 681, 688 (1987).  First, there is 

a ʺunique relationship between the Government and military personnel,ʺ 

Chappell, 462 U.S. at 299, that is ʺʹdistinctively federal in character.ʹʺ  Johnson, 481 

U.S. at 689 (quoting Feres, 340 U.S. at 143).  The military function is performed ʺin 




                                            17
diverse parts of the country and the world,ʺ and when a service member is 

injured ʺincident to service ‐‐ that is, because of his military relationship with the 

Governmentʺ ‐‐ a uniform federal remedy should be available, and ʺthe fortuity 

of the situs of the alleged negligenceʺ should not dictate whether the 

Government is liable.  Id.   

             Second, Congress has established alternative, statutory means of 

compensation for military personnel injured incident to service.  As the Court 

observed in Johnson, ʺthe existence of these generous statutory disability and 

death benefits is an independent reason why the Feres doctrine bars suit for 

service‐related injuries.ʺ  Id.  It is not likely, the Court has concluded, that 

Congress would have created ʺʹsystems of simple, certain, and uniform 

compensation for injuries or death of those in the armed servicesʹʺ while 

intending at the same time to permit lawsuits for service‐related injuries under 

the FTCA.  Chappell, 462 U.S. at 299 (quoting Feres, 340 U.S. at 144).12 



      12      In subsequent cases, the courts have recognized that ʺthe presence of a 
compensation system, persuasive in Feres, does not of necessity preclude a suit for 
negligence.ʺ  United States v. Muniz, 374 U.S. 150, 160 (1963) (citing United States v. 
Brown, 348 U.S. 110 (1954)); see also Taber v. Maine, 67 F.3d 1029, 1039 (2d Cir. 1995) 
(ʺIndeed, the Supreme Court and several circuit courts (without reproof from the 
Supreme Court) have subsequently . . .  allowed FTCA claims in a significant number of 
cases in which the injured plaintiffs were fully covered by the governmentʹs 
compensation scheme.ʺ). 


                                           18
             Third, suits based upon service‐related activity ʺʹwould involve the 

judiciary in sensitive military affairs at the expense of military discipline and 

effectiveness.ʹʺ  Johnson, 481 U.S. at 691 (quoting Shearer, 473 U.S. at 57).  Courts 

should not intrude in military matters, the Court has explained, because ʺa suit 

based upon service‐related activity necessarily implicates the military judgments 

and decisions that are inextricably intertwined with the conduct of the military 

mission.ʺ  Johnson, 481 U.S. at 691; see United States v. Shearer, 473 U.S. 52, 59 

(1985) (ʺFeres seems best explained by the peculiar and special relationship of the 

soldier to his superiors, the effect of the maintenance of such suits on discipline, 

and the extreme results that might obtain if suits . . . were allowed for negligent 

orders given or negligent acts committed in the course of military duty.ʺ) 

(internal quotation marks omitted). 

             In Taber v. Maine, after reviewing the Supreme Court case law, we 

summarized the various considerations and held that: 

             an appropriate test for applying the Feres doctrine must 
             respect: (1) the Supreme Courtʹs stated concern for 
             keeping courts away from delicate questions involving 
             military discipline; (2) Feresʹs clear intention to replace 
             the contingencies of local tort law with a uniform 
             federal scheme; and (3) Feresʹs original desire that this 
             uniformity is to be achieved through exclusive recourse 




                                           19
            to the federal system of military death and disability 
            benefits. 
              
67 F.3d 1029, 1049 (2d Cir. 1995).   

             In Taber, the plaintiff Taber was a Navy ʺSeabeeʺ ‐‐ a construction 

worker ‐‐ who was injured in Guam when his car was struck by a car driven by 

another Navy serviceman, Maine.  Id.  Both were on active duty but on liberty, 

and the accident occurred on a public road.  Id.  Taber had spent the day with his 

companion and they were driving back to her home for the weekend when the 

accident occurred.  Id.  He sued the United States and Maine for his injuries, 

which he alleged were caused by Maineʹs negligent driving.  Id.  The 

Government defended in part by relying on the Feres doctrine, and the district 

court agreed, dismissing the claims.  Id. at 1033. 

             On appeal, the Second Circuit reversed, holding that ʺthe link 

between Taberʹs activity when he was injured and his military status is too frail 

to support a Feres bar.ʺ  Id. at 1050.  The Court explained that ʺ[t]here is nothing 

characteristically military about an employee who, after working‐hours are done, 

goes off to spend a romantic weekend with a companion. . . .  The accident that 

followed, on the open road and on the way to [the companion]ʹs house[,] had 

ʹnothing to do withʹ Taberʹs military career and was ʹnot caused by service except 



                                          20
in the sense that all human events depend upon what has already transpired.ʹʺ  

Id. at 1051 (quoting Brooks v. United States, 337 U.S. 49, 52, 69 (1949)).  

              Taber teaches us that military status does not automatically trigger 

Feres immunity.  Rather, we apply the incident to service test by asking whether, 

at the time the plaintiff was injured, she was ʺengaged in activities that fell 

within the scope of [her] military employment.ʺ  67 F.3d at 1050.  In Wake v. 

United States, we reiterated that we must look at ʺthe totality of the germane 

facts,ʺ and noted that ʺ[i]n examining whether a service memberʹs injuries were 

incurred ʹincident to service,ʹ the courts consider various factors, with no single 

factor being dispositive.ʺ  89 F.3d at 57‐58.  In addition to ʺ[t]he individualʹs 

status as a member of the military at the time of the incident,ʺ those factors 

include: ʺthe relationship of the activity to the individualʹs membership in the 

serviceʺ; ʺthe location of the conduct giving rise to the underlying tort claimʺ; 

ʺwhether the activity is limited to military personnel and whether the service 

member was taking advantage of a privilege or enjoying a benefit conferred as a 

result of military service.ʺ  Id. at 58.13 



          
       13     In Wake, we applied Feres to bar claims brought by a student in the 
Reserve Officers Training Corps at a nonmilitary college.  89 F.3d at 55.  The student 
was an enlisted inactive member of the Navy Reserves who was assigned to ʺtemporary 
dutyʺ to travel to a military clinic for a physical examination required to qualify as a 


                                              21
                C.     Application of the Feres Doctrine to this Case 

              In my view, the Feres doctrine does not bar Doeʹs Bivens claim that 

she was denied her constitutional right to equal access to education, for her 

injuries did not arise ʺincident to service.ʺ  First, as to the activities immediately 

preceding Doeʹs rape, her ultimate injury, she was engaged in purely recreational 

activity:  she was out for an evening walk on a college campus, after curfew, with 

another student who was a friend.  Second, as to her broader activities at West 

Point, she was a student attending college:  she was taking classes, participating 

in extracurricular activities, and learning to grow up and to be a self‐sufficient 

and healthy individual.  She was not a soldier on a battlefield or military base.  

She was not traveling in a military car or boat or plane or pursuant to military 

orders.  She was not being treated by military doctors.  She was not on duty or in 

active service or on active status, and she was not yet obliged to enter into 




flight navigator.  Id. at 56.  On the way back, while traveling in a military vehicle driven 
by a Marine Corps sergeant, she was injured.  Id. at 55‐56.  We concluded, not 
surprisingly, that the studentʹs injuries were sustained incident to service.  See id. at 58‐
61.  While Wake was indeed a student, she was on a ʺtemporary dutyʺ assignment and 
was traveling in a military vehicle driven by an active service member.  Moreover, she 
received military benefits for her injury ‐‐ she ʺwas assigned a 100% disability rating 
from the [Veterans Administration] on January 5, 1993, resulting in monthly VA 
service‐connected compensation benefits of approximately $2,000 per month.ʺ  Id. at 62.   


                                            22
military service.  There was ʺnothing characteristically militaryʺ about what she 

was doing, and her injuries did not arise out of military employment.      

             To be sure, West Point serves, to some extent, a military purpose, 

and its cadets are indeed being trained to be soldiers and officers.  As the 

Government and the majority note, West Point cadets are considered members of 

the military.  Appellantsʹ Br. at 14; Maj. Op. at 18‐19 (citing 10 U.S.C. § 3075(a)‐

(b)(2) (including ʺcadets of the United States Military Academyʺ in the ʺRegular 

Army,ʺ ʺa component of the Armyʺ)).  But Doeʹs status as a member of the 

military is not, by itself, dispositive.  See Wake, 89 F.3d at 58‐61 (declining to 

attribute dispositive weight to plaintiffʹs status as a cadet but looking at all 

germane circumstances); Taber, 67 F.3d at 1053 (holding that Feres was not a bar 

where ʺ[o]ther than the naked fact that Taber was in the Navy at the time of his 

injury, there is no government/plaintiff relationship of any significance in this 

caseʺ).  Rather, West Point functions principally as a school and Doe was 

primarily a student; the concerns underlying the Supreme Courtʹs decision in 

Feres and the ʺspecial factors counseling hesitationʺ in the intramilitary immunity 

cases simply are not implicated here. 




                                           23
              First, Doeʹs claims do not implicate ʺdelicate questions involving 

military discipline.ʺ  Taber, 67 F.3d at 1049.  Her claims do not call into question 

ʺthe military judgments and decisions that are inextricably intertwined with the 

conduct of the military mission.ʺ  Johnson, 481 U.S. at 691.  The actions and 

decisions of the individual defendants being challenged here do not implicate, 

except perhaps in the most abstract sense, military discipline or military 

judgment or military preparation.14  Instead, Doeʹs claims challenge academic 

decisions and policies, and the individual defendants were acting as educators 

and school administrators, tasked with providing their students with a positive 



       14      The Government argues that Doeʹs claims ʺcall[] into question the 
management of the military,ʺ ʺspecifically their decisions concerning the discipline, 
supervision, and control of West Point cadets.ʺ  Appellantsʹ Br. at 10.  I suppose that 
may be so to a degree, but our observation in Taber applies here:  ʺArguably, there is 
some government/tortfeasor relationship that might entail minimal disciplinary 
concerns even in this case, but these are both qualitatively and quantitatively different 
from those that concerned us in [other cases implicating Feres], let alone those that 
troubled the Supreme Court in Shearer.ʺ  67 F.3d at 1053.  Moreover, as amici point out, 
many graduates of military academies use their degrees to pursue other professional, 
non‐military endeavors immediately after meeting minimum service requirements.  See 
Amicus Br. of Former Military Officers at 10 (citing Government Accountability Office 
study reporting that 32% and 38% of academy graduate officers in, respectively, 2001 
and 2005 left in their fifth year, the first year officers were eligible to leave military).  
While a four‐year college degree is required to be commissioned as an Army officer, 
admission to West Point is not; in fact, in Fiscal Year 2011, only 14.6% of Army officers 
were commissioned by attending West Point.  See Amicus Br. of Former Military 
Officers at 11 (citing Table B‐31: Active Component Commissioned Officer Corps, FY 
11, http://prhome.defense.gov/Portals/52/Documents/POPREP/poprep2011/appendixb/
b_31.html (last visited Aug. 29, 2017).   


                                             24
learning environment, one free from sexual discrimination and harassment.  See 

VMI, 518 U.S. at 532 (recognizing right to equal protection in education, 

including at a military educational institution); Hagopian v. Knowlton, 470 F.2d 

201, 210 (2d Cir. 1972) (comparing West Pointʹs responsibility for instilling 

discipline in cadets ʺto the responsibilities of public school teachers to educate 

their studentsʺ). 

             Second, the ʺfederal system of military death and disability benefitsʺ 

established by Congress for injuries sustained by military personnel incident to 

service, Taber, 67 F.3d at 1049, apparently is not available to Doe.  Indeed, now 

that her claims against the United States have been dismissed, it appears that her 

Bivens claim is her only means of seeking relief for her injuries.  The Government 

has not suggested that Doe is eligible for any benefits akin to workersʹ 

compensation benefits for injuries arising out of activities within the scope of her 

military duties. 

             Third, the district courtʹs decision to permit Doe to proceed with her 

federal constitutional claim does not implicate the Courtʹs concern that a 

ʺuniform federal schemeʺ not be displaced by ʺthe contingencies of local tort 

law.ʺ  Taber, 67 F.3d at 1049.  Federal constitutional rights are at stake, and ʺthe 




                                          25
fortuity of the situs of the alleged [wrongdoing]ʺ will not dictate whether the 

individual defendants will be liable.  Johnson, 481 U.S. at 688.  Rather, Doeʹs equal 

protection claim is a federal claim, based on federal constitutional law:  the Equal 

Protection Clause of the Fifth Amendment.   

             Moreover, there are federal regulations that also apply here, and 

Doe alleges that defendants failed to abide by them.  The concern identified in 

Feres and its progeny that courts not interfere with military discipline and 

structure carries little weight when the military is violating its own rules and 

regulations.  See Crawford, 531 F.2d at 1120 (noting that ʺ[a] line of cases in our 

court holds that actions by the armed services that are violative of their own 

regulations are within the reach of the courtsʺ) (collecting cases); Hammond v. 

Lenfest, 398 F.2d 705, 715 (2d Cir. 1968) (permitting review of petition for writ of 

habeas corpus where naval reservist claimed he was denied discharge by Navy 

in violation of its own regulations).  Judicial review of Doeʹs allegations that the 

individual defendants failed to follow mandatory military directives and 

regulations would not unduly interfere with ʺthe proper and efficient operation 

of our military forces.ʺ  Smith v. Resor, 406 F.2d 141, 146 (2d Cir. 1969).   




                                           26
              The Government cites three cases that have applied the Feres 

doctrine to dismiss claims brought by service academy cadets.  See Appellantsʹ 

Br. at 14 (citing Miller v. United States, 42 F.3d 297, 301 (5th Cir. 1995); Collins v. 

United States, 642 F.2d 217, 218 (7th Cir. 1981); Archer v. United States, 217 F.2d 

548, 552 (9th Cir. 1954)).  These out‐of‐circuit cases, of course, are not controlling, 

and they are in any event distinguishable.  In Miller, a freshman midshipman at 

the Naval Academy was hit in the head by the boom of a sailboat while training 

to learn, inter alia, seamanship and the handling of a small vessel.  42 F.3d at 299.  

In Collins, an Air Force cadet alleged that he was injured by medical malpractice 

on the part of Air Force medical personnel.  642 F.2d at 218.  In Archer, a West 

Point cadet was aboard a United States Army plane returning to West Point from 

a leave.  He was being transported as ʺa soldier in military service in line of dutyʺ 

and was killed when the plane crashed.  His parents brought a wrongful death 

action against the United States, alleging negligence in the operation of the plane.  

217 F.2d at 549, 551.   

              These factual scenarios are significantly different from the 

circumstances before us now.  Injuries resulting from training aboard a Navy 

boat or flying on an Army plane or being treated by military doctors clearly are 




                                            27
injuries incident to service.  None of the cases involved a claim for the violation 

of constitutional rights, see Harlow v. Fitzgerald, 457 U.S. 800, 814 (1982) (damages 

suits ʺmay offer the only realistic avenue for vindication of constitutional 

guaranteesʺ), and none involved a claim for the deprivation of the opportunity 

for an equal education, or a claim of an injury sustained while socializing with a 

classmate.  Moreover, in all three cases, the armed forces provided disability or 

death benefits or other compensation.  Miller, 42 F.3d at 299‐300, 306, 307; Collins, 

642 F.2d at 221; Archer, 217 F.2d at 550.               

             Finally, the majority and the Government rely on two recent 

decisions of other Circuits rejecting Bivens claims brought by current and former 

service members alleging they had been raped and sexually assaulted by other 

service members.  The plaintiffs in these cases contended that the actions and 

omissions of current and former Secretaries of Defense had created a military 

culture of tolerance for sexual assault and misconduct.  See Klay v. Panetta, 758 

F.3d 369, 371‐72 (D.C. Cir. 2014); Cioca v. Rumsfeld, 720 F.3d 505, 513‐14 (4th Cir. 

2013).  The cases, however, are distinguishable, for they involved active duty 

service members who brought broad challenges to policies of high‐ranking 

government officials, raising questions as to military discipline and command for 




                                             28
those in active duty.  The cases did not involve students or an educational 

institution or the deprivation of meaningful access to an education because of 

discriminatory academic policies or school administrators tasked with running 

an educational institution.  The Feres concerns ‐‐ particularly the question of 

interfering with military command and discipline ‐‐ play out very differently in 

this scenario.15  As Justice Brennan wrote in Stanley: 

                    In Chappell, the Court did not create an inflexible 
             rule, requiring a blind application of Feres in soldiersʹ 
             cases raising constitutional claims.  Given the significant 
             interests protected by Bivens actions, the Court must 
             consider a constitutional claim in light of the concerns 
             underlying Feres.  If those concerns are not implicated 
             by a soldierʹs constitutional claim, Feres should not 
             thoughtlessly be imposed to prevent redress of an 
             intentional constitutional violation. 
483 U.S. at 705 (Brennan, J., concurring in part and dissenting in part, with 

Marshall, J., joining, and Stevens, J., joining in relevant part). 




       15       Klay and Cioca are also distinguishable because they do not employ the 
fact‐specific, totality‐of‐circumstances approach our Circuit applied in Taber and Wake.  
Instead, they rely primarily on one consideration: military discipline and decision‐
making.  See Klay, 758 F.3d at 374‐75; Cioca, 720 F.3d at 512‐15. 


                                            29
                                              III. 

               The Feres doctrine has been criticized wide and far, and many have 

called for the Supreme Court to reconsider it.16  While we do not, of course, have 

the authority to overrule Feres, we should not be extending the doctrine.  See 

Lombard v. United States, 690 F.2d 215, 233 (D.C. Cir. 1982) (Ginsburg, J., 

concurring in part and dissenting in part) (ʺWhile lower courts are bound by the 

Supreme Courtʹs decision in Feres, they are hardly obliged to extend the 

limitation . . . .ʺ).  By holding that Doeʹs injuries sustained as a cadet incident to 

being a student are barred as injuries incident to military service, the majority 

does precisely that.   




       16        See, e.g., Lanus v. United States, 133 S. Ct. 2731, 2732 (Thomas, J., dissenting 
from denial of certiorari) (ʺI would grant the petition to reconsider Feres . . . .ʺ); Ortiz v. 
United States, 786 F.3d 817, 818 (10th Cir. 2015) (ʺ[T]he facts here exemplify the 
overbreadth (and unfairness) of the doctrine, but Feres is not ours to overrule.ʺ); France 
v. United States, 225 F.3d 658,   (6th Cir. 2000) (per curiam) (ʺ[M]any courts and 
commentators have strongly criticized the Feres decision.ʺ); Day v. Mass. Air. Natʹl 
Guard, 167 F.3d 678, 683 (1st Cir. 1999) (ʺPossibly Feres . . . deserves reexamination by 
the Supreme Court.ʺ); Bozeman v. United States, 780 F.2d 198, 200 (2d Cir. 1985) (ʺThe 
Feres doctrine is a blunt instrument; courts and commentators have often been critical of 
it.ʺ); Taber, 67 F.3d at 1044 n.11 (ʺThe fact that the doctrine can be made workable does 
not suggest that the Supreme Court ought not abandon the doctrine completely for 
reasons akin to those given by Justice Scalia in his Johnson dissent.ʺ); 14 Charles Alan 
Wright et al., Federal Practice & Procedure § 3658 (4th ed. 2015) (ʺThe Feres doctrine has 
been called ʹmuch‐criticizedʹ and ʹcontroversial.ʹʺ); Erwin Chemerinsky, Federal Courts 
Jurisdiction 674 (6th ed. 2012) (noting that many commentators and courts have ʺsharply 
criticizedʺ the Feres doctrine for causing ʺmanifest injusticeʺ). 


                                               30
            I would affirm the district courtʹs determination that the Feres 

doctrine does not bar Doeʹs equal protection claim.  Accordingly, I dissent. 




                                        31